Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 ofPerion Network Ltd. for the registration of an additional 1,000,000 of its ordinary shares under its 2003 Israeli Share Option Plan of our report dated April 29, 2013, with respect to the consolidated financial statements of Perion Network Ltd. and its subsidiaries included in its Annual Report on Form 20-F/A for the year ended December 31, 2012, filed with the Securities and Exchange Commission on April 29, 2013. /s/ KOST FORER GABBAY & KASIERER Tel Aviv, Israel KOST FORER GABBAY & KASIERER May 20, 2013 A member of Ernst & Young Global
